 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL make whole the employees named below for any loss of earningsthey may have suffered by reason of the discrimination against them:Theresa FrancisGloria StoddertMary PicheOlivia CruickshankLillian FrancisAll our employees are free to become, remain,or refrain from becoming orremaining members of Local 597, Chauffeurs,Teamsters,Warehousemen&Helpers,a/w International brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers,of America,or of any other labor organization.MAYER B.COHEN, BERNARD COHEN AND PEARY COHEN,D/B/ARIVERSIDE WHOLESALE DISTRIBUTORS,Employer.Dated-------------------By--------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby anyother material.Employees may communicate directly with the Board'sRegional Office, Boston,Five Cents Savings Bank Building,24 School Street,Boston 8, Massachusetts,02108,Telephone No. Lafayette 3-8100,if they have any question concerning this noticeor compliance with its provisions.EdmundA. Gray Co.,Inc.andUnited Steelworkers of America,,AFL-CIO.Case No. 21-CA-49f3.May 14, 1963DECISION AND ORDEROn February 20, 1963, Trial Examiner Martin S. Bennett issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached IntermediateReport.Thereafter, Respondent filed exceptions to the IntermediateReport and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings,' conclusions, and recommenda-tions 2 of the Trial Examiner.'Member Leedom adopts, as do his colleagues,the Trial Examiner's finding that theRespondent violated Section 8(a)(3) by terminating the employment of its female em-ployeesIn view of this finding Member Leedom also adopts the Trial Examiner's furtherfinding that the Respondent violated Section 8(a) (5) by terminating the female employeeswithout consulting with the UnionSee his separate opinion inHawavi Meat Company,Limited,139 NLRB 9662 For the reasons stated in his dissenting opinion in IsisPlumbingitHeatingCo., 1318.NLRB 716, Member Leedom would not award interest on the backpay due142 NLRB No. 70. EDMUND A. GRAY CO., INC.591ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.33The following shall be added to the Appendix attached to the Intermediate Reportimmediately below the signature line at the bottom of the notice :NOTEWe will notify any of the above-named employees presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the Armed Forces.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis case was heard before Trial Examiner Martin S.Bennett at Los Angeles,California, on December 3, 4, and 17, 1962, and January 8, 1963.The amended,complaint'alleges that Respondent,Edmund A. Gray Co.,Inc.,had engaged inunfair labor practices within the meaning of Section 8(a)(1), (3),and (5) of theAct by unilaterally terminating six employees, Dolores Williams, Marian Flinn,Audrey Tosh, Martha Williams, Madlene Williams, and Elvira Beltran, shortly after.the certification of United Steelworkers of America,AFL-CIO,herein called theUnion,as the representative of its employees.Oral argument was waived and briefshave been received from the General Counseland Respondent.Upon the entire record in the case,and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTEdmund A.Gray Co.,Inc., is a corporation engaged in the manufacture of pipenipples at Los Angeles,California, and ships products valued in excess of $50,000.per annum directly to points outside the State of California.I find that the operationsof Respondent affect commerce within the meaning of Section 2(6) and(7) of theAct and that it would effectuate the purposes of the Act to assert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO, isa labor organization within the_meaning of Section2(5) of the Act.M. THE UNFAIR LABOR PRACTICESA. Introduction;the issuesThe complaint alleges,Respondent's answer admits,and I find that all productionand maintenance employees of Respondent,excluding office clerical and professional.employees,watchmen,guards, and supervisors,constitute a unit appropriate forthe purposes of collective bargainingwithinthe meaning of Section9(b) of the Act.The complaintalleges,Respondent's answer admits, and I find that,following anelection on orabout April 25, 1962,and its certification on or about May 3, 1962, theUnionwas and now is the exclusive representative of the employees in said unitwithin the meaning of Section 9(a) ofthe Act.The partiescommenced a series of weekly meetings on June 5,1962,and the Gen-eral Counsel contendsthat by theunilateral termination of the six above-named em-ployees onor about August 3, 1962,during the course of these negotiations,Respond-. ent has discriminatedwith respectto their tenure of employment,has refused tobargainwith the Union,and hasinterfered with,restrained,and coerced employeesin the exercise of their right to engage in union activities.At thetimematerial herein,Respondent had a complement of approximately60 employees.Four of thesix complainants,DoloresWilliams,Marian Flinn,Martha Williams,and MadleneWilliamsworked in the packaging department. They-were the only women in the departmentwhichalso had a number of male employees.'Issued October 31, 1962, amended December 4, 1962, andbased upon charges filed.August 7, October 25, and December 4, 1962. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe other two complainants, Audrey Tosh and Elvira Beltran, together with somemen, worked in another department identified herein as the factory; they were opera-tors of hand threading machines and threaded pipe nipples of various sizes.Onlyin the case of an absence or when it was necessary to fill a special order, were Toshand Beltran assigned to the packaging department.These six constituted the entirecomplement of female employees in the plant.Tosh had entered Respondent's employ in July 1958 and Beltran in June 1961.The respective seniority of the four packers dated back to 1959, 1960, 1961 and 1962,althoughMartha Williams and Madlene Williams had enjoyed previous terms ofemployment commencing in 1959 and 1960, respectively.Women have worked forRespondent in these classifications for 5 or 6 years with no substantial change in thenature of their duties, except to reflect the use of different and, in some cases, smallerpackages.B. The negotiationsAs indicated, weekly negotiating meetings commenced on June 5, 1962.Represent-ing Respondent were Vice President Lawrence Gray and Vice President and OfficeManager Bonnie McCaslin.They were joined at the third meeting, apparentlythat of June 19, by Richard Cords, industrial relations consultant for Respondent,who was the chief spokesman thereafter. Spokesman for the Union was Staff Rep-resentativeGilbert Anaya; also participating were Business Representative HenryMartinez and a three-man employee committee whose membership included employeeCarlos Thorne.The Union submitted its initial contract proposal at the June 5 meeting.TheGeneral Counsel points out that section VIII thereof contained a proposal that inall cases of "decrease of forces, and rehiring, seniority shall prevail provided theemployee is qualified to capably perform the work."Following page 20 thereof isthe "UNION'S WAGE PROPOSAL" wherein the Union asked for "Correction ofjob classification rate inequities" and for "Correction of job classification inequitiesof employees, if any."On June 26, Respondent submitted a counterproposal whichlisted hourly wage rates of $2 for women packers in the packaging department and$2.05 for women in the factory.2 Consistent with Respondent's existing wage struc-ture, these rates were beneath the rates proposed for men in comparable classifications.Representative Anaya, as he testified, immediately noticed that Respondent wasproposing a lower wage scale for women packers and contended that the job shouldcarry one rate irrespective of sex.Vice President McCaslin argued that there shouldbe a wage differential because women could not lift as much as men.Itwas thencontended that lifting was not involved in the job; as will appear below, Respondenthas stressed the claim that these women were prone to violate an order of theCalifornia Industrial Welfare Commission forbidding women to lift or carry packagesover 25 pounds except with permission from that department.The Union alsoinsisted that as long as production standards were met there should be equal pay forequal work .3At the July 3 meeting, the Union submitted a wage proposal with identical wagerates for male and female employees in the same classification.VicePresident Mc-Caslin again took the position that there should be a wage differential.Anaya, onbehalf of the Union, adhered to his position that the respective classifications shouldcarry a single rate of pay.The plant has a safety committee composed of employee and management rep-resentatives.Monthly meetings are held and they are usually attended by a safetyengineer, Thomas Porter, who is employed by or for the carrier of Respondent'sworkmen's compensation insurance.VicePresidentMcCaslin testified that Porterwas present at the July 10 safety meeting after which he inspected the plant andreported to her that the women employees were lifting packages weighing in excessof 25 pounds; that he, Porter, had wieghed such a package; and that it "was much inexcess of the legal weight [25 pounds]."Vice President Gray similarly testifiedthat both McCaslin and Porter had reported to him that the girls were lifting weightsin excess of 25 pounds.Porter,however,presented testimony of a far less drastic import.He testifiedthat he had told committee members and complainant Marian Flinn that she wasresponsible for seeing to it that the proper conveyors were used and the packages0 The latter would include the pipe threading machines.0It is undisputed that men were available to lift cartons which weighed over 25 pounds.Much testimony was developed concerning this issue, including the claim that no liftingwas necessary if Respondent's machinery for transporting packages was not pushed outof line asa result of bumping by the operators of forklift trucks. EDMUND A. GRAY CO., INC.593not lifted by the girls, but he placed this talk with Flinn in approximatelyAugust1961.4Porter also testified that something had been said to him about lifting by thewomen, that he had inspected the plant and thathe saw no lifting by them.He didnote that Respondent's conveyor was out of line and that if it were properly posi-tioned this would remove any temptation for lifting; he so informed management,including Plant Superintendent Cameron.Porter also testified that the liftingproblem applies to both sexes and that the insurance carrier is interested in avoidinglarge awards for the aggravation of preexisting conditions as well as for initialinjuries.The testimony of Union Committeeman Thome agrees with that ofPorter.Thorne testified that during the inspection of the plant on July 10, he,Thome, personally lifted and weighed a carton and ascertained that its weight wasin excess of 40 pounds.The girls, he testified, and I so find, had not lifted it. Ifind, therefore, that Porter did not tell McCaslin, as she claimed, that the girls werelifting too heavy objects.That evening, the regular weekly negotiating meeting was held.Vice PresidentGray claimed that the union committee argued that objects over 25 pounds had beenlifted and that it was difficult to stop.Gray also stated that he told the committeethat "recurrence of this excessive lifting would be subject to instant dismissal."Thistestimony is treated hereinafter in evaluating Respondent's motivation herein.McCaslin also testified that Committeeman Thorne claimed that Porter hadweighed a 49-pound package and that girls were lifting such packages.As foundabove, Porter testified to theopposite effect.That the girls were not engaging in suchlifting is disclosed by their credited testimony which is set forth hereinafter.McCaslmadmitted that Staff Representative Anaya asked Vice President Gray at this meetingto sign a contract agreeing not to reduce wages.Gray replied that he had no suchintention but that business was off and that "we may have to have a layoff."At unspecified meetings prior to August 3, according to Anaya, the companyrepresentatives rejected the Union's seniority proposal that seniority be consideredon a departmental rather than on a plant basis.That the Union's position on equalpay for women was a cause for management concern, is reflected by the testimonyof Vice President Gray that the Union on several occasions had sought this result,and in the testimony of Plant Superintendent Winston Cameron that Gray hadinformed him of this action.On August 2, 1962, Superintendent Winston Cameron was instructed by VicePresident Gray to terminate the six women and Cameron did so, making this effectiveat the close of business on August 3.As noted, they constituted all the women inthe bargaining unit.One of the girls being on vacation, Cameron testified that hetold the other five that business conditions required a reduction in the work forceand they were to be laid off.5 The girls requested letters of recommendation andCameron obliged.The letters are identical except for name, position, and tenure.That of Tosh states as follows:To Whom It May Concern:Audrey F. Tosh has been in our employ as a hand machine operatorsince July 28, 1958.During this period she has been an excellent employee.Her honesty and loyalty to her job has been beyond reproach.Cooperation,attendance and ability to perform her duties are of the best.Any further information desired by a prospective employer relative to workperformance habits will be readily furnished.Her release from our employ is due to re-organization and is positively noreflection upon Audrey F. Tosh as an individual.It is undisputed that the subject of termination of the women was never raisedat any of the bargaining meetings prior to August 7; nor was there any communica-tion of this decision by Respondent to the Union.The knowledge of the Unionstemmed solely from the fact that the girls, after their termination, notified UnionCommitteeman Thorne of the act. Respondent in fact relies on this indirect com-munication as satisfying Respondent's obligations under the Act, and admittedherein that the Company never notified the Union of its decision to terminate thewomen. In fact, its representative during the negotiations, Cords, testified that4 There is not an iota of evidence that it was more convenient for the girls to lift pack-ages or that it was to their financial advantage to do so. Stated otherwise, one mustassume, on Respondent's theory of the case, that the girls preferred to lift heavy packages,but this is hardly a tenable result5 Cameron identified the vacationer as Tosh, but the recordindicatesthat it wasMartha Williams. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent had no "obligation to notify the Union because no agreements had beenreached regarding seniority or anything else that would affect the Company's de-termination in this matter."He also testified that Respondent felt that it had noobligations to discuss the termination of the women with the Union because (1) thetopic had never been raised at any negotiating meeting and (2) discussion thereofwas not in order unless the Union first brought up the topic.The record also indicates that a male employee, Shaw, was discharged onAugust 3.Vice President Gray testified both that Shaw was released for the samereason as the girls and that the discharge was caused by his bad work habits.Never-theless, Shaw was rehired about 2 weeks later after allegedly promising to mendhisways.C. Discussion(1) Initially treated is Respondent's contention that its decision to terminate theentire complement of female employees, viz, the six complainants, was made inFebruary 1962,prior to the commencement of organizational activities by the Unionwhich resulted in the subsequent certification of the latter in May; the GeneralCounsel does not dispute that union activity started subsequent to February. Inconsidering this contention, it is to be noted that because of procedural and otherproblems, the testimony was presented in three separate stages.In support of this contention, Executive Vice President Gray testified at the finalstage of the hearing that he met with Vice President McCaslin and Plant Superin-tendent Cameron early in February 1962.They discussed alleged limitations onthe types of work which women could perform and noted that restrictions on liftingand on the performance of outdoor work restricted their use.The group then con-cluded that when a general layoff became necessary, all of the women would beterminated and the plant made an all-male plant for reasons of efficiency.6Gray was corroborated by Plant Superintendent Cameron who testified that eachyear a layoff is anticipated due to a seasonal slowdown and that it was decided atthismeeting to terminate the women "when this time arrived." Further corrobora-tion was presented by Vice President McCaslin who testified that it was decided atthismeeting to lay off women rather than men when business dropped off becausethe women required the assistance of men in the performance of some of theirduties and they could perform neither as much work nor as many types of work asthemale employees.The date of the layoff or discharge was not decided uponand was left contingent upon business conditions.McCaslin also testified thatthese layoffs generally involved six or seven employees.This testimony by these three witnesses which is in substantial agreement, is notcredited in the light of previous testimony of a significantly different tenor by thesevery same witnesses.Thus Gray previously testified concerning a contract ne-gotiating meeting on July 10, 5 months subsequent to February, wherein the problemof lifting by women was discussed.He allegedly stated at the time, according tohis testimony, that "recurrence of this excess lifting would be subject to instantdismissal"; this is hardly consistent with a previous decision to terminate the womenbecause of then existing grounds.Again Gray was asked when he decided to discharge the group of employees andreplied that the decision was made in mid-July, that it was caused by lack of business,and that if business had been satisfactory "In all probability" no one would havebeen terminated. I am unable to reconcile this with a purported decision 5 monthsearlier to put the plant on an all-male basis.Again Gray was previously asked whether he made a decision as to each of thesix or whether it was decided to discharge them as a group.He testified that inselecting the six female employees "There was point by point brought out about eachand every one, and things seemed to point out that the entire group should go "In this respect, it may be noted, as will appear, that he claimed Tosh and Beltranselected only because of lifting, something they rarely did, and that Dolores Williamswas chosen in part because of her "attendance record," a point concerning whichno evidence was adduced.Paradoxically, Gray again testified that because of reports made to him about adiscussion of lifting at the July 10 safety meeting, heretofore discussed, he decidedthen and there to select the women for discharge. In fact, Gray admitted that hemade the final decision to terminate the women after the subject initially arose inJuly; that discussions were then held with the foremen of the two departmentsinvolved, the plant superintendent, and other plant executives; that the meeting8While the Respondent's witnesses testified both that Respondent discharged the womenand laid them off, I deem it immaterial for the purposes of this immediate discussionwhich action was taken. EDMUND A. GRAY CO., INC.595at which the decision was made as to which employees would be discharged tookplace in mid-July; and that he thought the decision was "finalized"at that time.Hefurther testified that the seniority of the girls had been considered in arriving atthis decision.Again,Ifind this irreconcilable with a purported policy decisionpredicated upon their sex and weakness made 5 months previously.The earlier testimony of Cameron is similarly in great contrast to his latertestimony.He testified at one point that it was on August 2 that he was advisedby Vice PresidentGray ofthe decision to terminate the women.He later testifiedthat he knew of the impending layoff because of business conditions and that 1 or 2days prior to the layoff,Gray told him that Respondent would have to lay off "somepeople."Gray informed him that he had decided to lay off the women because oflimitations in the types of work they could perform.Cameron also testified that Gray"asked my opinion"in order to verify or bearout Gray's views on the matter.This was consistent with Gray's practice of obtain-ing Cameron'sopinion when layoffs were necessary as to who should be chosen.It is significant that,according to Cameron,Gray had mentioned to him that theUnion had sought equal pay for women, but that, so far as Cameron was concerned,this topic played no part in his recommendation.Be that as it may,this purportedconference on or about August 1 is hardly indicative of a decision made in theprevious February to eliminate all women from the plant.This testimony reflectsrather consideration of the matter and arrival of a decision at the time and not5 months earlier.As for McCaslin,she testified that she was not involved in the decision to layoff the women,but that she did participate in the discussion thereof.However, theentire thrust of her testimony at an earlier stage of the hearing is in terms of adecision in August to terminate the women without a word being said as to aprevious decision in February.And, in discussing the termination,she testified thatitwas little different than previous reductions in force where-"Some of these girlshave been laid off and brought back." This, as will,I deem inconsistent with alongstanding decision to eliminate women from the plant for efficiency reasons. Ifthey were being eliminated and were to be replaced by men,when the occasion arose,the possibility of their being returned to work when conditions improved servesonly to refute the claim by Respondent that it changed to an all-male plant forreasons of efficiency and economy.(2)Respondent has raised the contention,asGray initially testified,that thewomen were terminated because they had been lifting packages weighing in excessof 25 pounds, contrary to California law forbidding such activity.Gray claimedthat the women had been notified many times, at his direction,not to lift suchweights; that he had stated on July 10 that this would result in instant dismissal; that"We were always after them about weights . . .'; and that he gave instructionsthat the women were to be so notified.Evidence was adduced of two inspection reports from the Division of IndustrialWelfare of the California Department of Industrial Relations.The first datesback to July 28, 1959,and noted five conditions wherein correction was required.One of these was that "Women may not lift more than 25 pounds." In a letter datedFebruary 5, 1962,the department wrote to Respondent concerning a reinspectionmade on February 2 and stated as follows:On February 2, 1962, a reinspection was made of your establishment toascertain compliance with the Labor Code and Industrial Welfare CommissionOrder Number 1-57, particularly with respect to those violations which werepreviously brought to your attention.The necessary corrective action has been taken with respect to all items exceptthose pertaining to lifting by women,and the maintenance of a minimum tem-perature of 65°.Although you stated that Company policy prohibited womenfrom lifting more than twenty-five pounds, it may be necessary for you toextend your supervision to insure that this is complied with.It is essential that the installation of adequate heating facilities be completedwithout further delay.Due to the working environment of women employees, itwas suggested that reflective infra-red heaters be installed at the locationswhere women are working which would provide the required conditions andyet be the most economical to operate.It is anticipated that the installationof necessary facilities will be accomplished prior to March 1, 1962.No further action is contemplated by this Division until a reinspection ismade shortly after the above date.712-548-64-vol. 142-39 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is readily apparent from the letter that it is primarily concerned with themaintenance of adequate heat in the plant. It devotes almost two full paragraphsto the topic and states that: "It is essential" that adequate heating facilities be com-pleted "without further delay."With respect to lifting, the letter states only that, "itmay be necessary for you to extend your supervision to insure that this is compliedwith."The letter ends, as noted, with the statement that no further action wascontemplated until a reinspection was made.But Gray, McCaslin, and Safety Engineer Porter all testified that they neverobserved women lifting in excess of 25 pounds.Even Plant Superintendent Cameronwho suspected that some of the packages might weigh over 25 pounds was doubtfulthat a violation had occurred.Cameron also testified that the women received in-structions against such lifting at the time of hire.But he was unable to state whenhe last spoke with the women on the topic and no supervisors or foremen werepresented to testify concerning the giving of such instructions, despite the testimonyof Cameron that he had so instructed his foremen.And all of six complainantsdenied that they had received such instructions upon hire or at any other time .7In fact, Dolores Williams and Audrey Tosh testified that they had been originallyhired by Cameron himself and, according to Williams, Cameron explained her dutiesbut said nothing about lifting heavy packages.The other four women were hiredby other named members of the managerial staff, but they also denied receiving anysuch instructions.Of significance here is the fact that the two women machine operators workedin the packaging department only in case of absence of one of the other four andwhen special packaging might be required.Gray testified that it was "possible"for these two girls to daily lift "containers," as distinguished from packages in thepackaging department.As noted, Gray admitted that he had never seen this takeplace.I find that the women in this plant received no instructions or warnings fromRespondent either at hire or during their employment concerning the lifting of heavypackages. I further find that Respondent has attributed herein much more emphasisto its communications from the State of California than it displayed toward itsindividual employees8"(3)Respondent has claimed that it experiences a seasonal slump each year and,as Cameron testified at the close of the hearing concerning the alleged Februarymeeting, "we would anticipate a layoff for each year."However, Vice PresidentGray testified earlier in the hearing that although there was a slowdown eachyear, "I wouldn't say that we did [lay off employees] each year." Indeed, Grayadmitted that prior layoffs rarely affected employees in the factory where the two handmachine operators were stationed.In this respect, it is noteworthy that the record refutes Respondent's claim thatthe women were not replaced by new hires and that their duties were absorbed in-ternally by existing employees.Actually,Respondent's contention is partly truebecause there is evidence that what Respondent did was to transfer employees in-ternally to perform some of the duties normally handled by the girls and that therewerenew hiresfrom the outside to replace the transferees.Thus, McCaslin testifiedthat no one was hired to replace the women, but admitted that subsequent to theirtermination, two cleanup men were hired, that one of them was promoted to a handmachine and that he did well at it. There is no evidence, it may be noted, of anycomplaints concerning the quality or quantity of work performed by the two girlsassigned to these machines and I note that the seniority of one, Tosh, dated back to,July 1958.Superintendent Cameron testified originally that three named cleanup men, Jack-son,Wadley, and Stewart, were hired after the women were terminated; that Wadleydid not run a machine although he did some "feeding"; and that Wadley and Stewartdid cleanup work.He admitted that it was possible that a cleanup man had beenpromoted to machine operator as that was sometimes done because cleanup was astarting job from which people progressed.On cross-examination during his second7 About 1 week prior to August 2, 1962, three of the packagers, Dolores Williams,Madlene Williams, and Marian Flinn were told by a fellow-worker, Goldsmith, who wasidentified as a shipping clerk, that they would be discharged immediately if they liftedpackages weighing over 25 pounds.Goldsmith did not testified and no contention was,made that he was an agent of Respondent or that he was instructed to make any suchstatement8 Perhaps the most concern displayed herein came from Safety Engineer Porter whoseinterest was admittedly in preventing injuries to either sex and in the problem of excessivecompensation awards against the insurance carriers whom he represented EDMUND A: GRAY CO.;-INC.597appearance on the witness stand, Cameron admitted that `Wadley had replaced oneRichard Bennett, who had been transferred to operator of a hand machine; this wasthe job held by Tosh and Beltran.(4)This brings up the intrinsic conflict in Respondent's position as to whether itlaid off the women or discharged them.Gray, on the one hand, after testifyingthat he regarded a discharge as a permanent severance of the employment relation-ship as contrasted with a temporary layoff, flatly stated that the women had beendischarged.Subsequent thereto,McCaslin testified that the girls were laid off.When spe-cifically queried in respect thereto, she replied that "It might have been temporary.I don't know how long ..... She further testified that it "Might not have beenpermanent.Some of the girls have been laid off before and brought back."Asnoted above, she characterized this as reflecting "Not too much difference" from pre-vious layoff situations.Plant Superintendent Cameron testified that this was a layoff rather than a dis-charge because "they could be recalled, not necessary, but could be."He alsoindicated that a dischargee might not be beyond salvation as is reflected by the caseof employee Shaw who was discharged at the same time the girls were terminatedbecause of unsatisfactory work.Be that as it may, this original testimony by Cameron and McCaslin that thewomen might be recalled is deemed to be inconsistent with any claim that the womenwere permanently eliminated from the plant due to a policy decision made 6 monthsearlier in February.(5)Another point renders Respondent's position herein suspect.While Respond-ent stressed its concern aboot the excess lifting by women as of July 10, it neitherreprimanded nor talked to the women about it.More specifically, it terminated thewomen without even informing them of the cause for the discharge, except forCameron's testimony that he told them that business conditions required a layoff.And for that matter, if it was a decision to make the plant all male, no reason appearswhy Respondent was reluctant to say so, especially where it was willing to give thewomen, including some of long tenure, letters of recommendation.D. ConclusionsThe Union had been meeting weekly with Respondent and negotiating for a con-tract since June 5, 1962, on which date the Union had submitted a contract proposalcalling for seniority prevailing in work force reductions, assuming ability to performthe work, and also calling for the correction of wage rate inequities.On June 26,Respondent submitted a wage proposal which, consistent with Respondent's existingwage structure, provided for lower wage rates for female employees than for maleemployees.The union representative expressly challenged this double standard and urgedthat no wage differentials be established in the contract.Pursuant to this position,the Union on July 3 submitted a wage proposal which listed identical wage rates forall employees in the same classification.The Union persisted in this position inensuing meetings and Respondent resisted it. In addition, at bargaining meetingsprior to August 3, Respondent rejected the Union's proposal that seniority be con-sidered on a departmental basis.Itwas in this context that Respondent, with no notice whatsoever to the Unionor to the employees, decided on August 2 to terminate all six women employees, fourpackagers from the packaging department and two machine operators from thefactory department.Respondent has attempted to peg this decision to a drop inbusiness since the preceding March, but produced no records in support of its con-tention.Moreover, its contradictory claims, initially with respect to a July decisionpredicated upon the lifting and later upon an earlier policy decision in Februarypredicated upon the general unsuitability of women, do not hold water for the reasonspreviously set forth.Moreover, during this very period, Respondent was attempting at bargainingmeetings in June and July to persuade the Union to accept the double standard wagescale.9The thought occurs that if a policy decision had been made, whether inFebruary or later on July 10, to eliminate the female employees, Respondent wasthen engaging upon a wholly unnecessary course of conduct and had only to soinform the Union at the bargaining table of its decision.This, it did not do, andwhen the course of negotiations did not proceed to its liking, Respondent quickly9 This is not to say that such a demand'or position is in of itself improper in collectivebargaining. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDand unilaterally resolved the problem by eliminating all of its female employees ona pretextual ground,despite the lengthy tenure of at least several.Moreover,at least one or two were replaced by the thinly disguised technique ofinternal transfers and the hiring of a new employee to replace the transferee.ThatRespondent's concern over the lifting was minor at best is demonstrated by its longtoleration of the condition with no reprimand of or discussion with the women andby the fact that the alleged problem basically did not concern the two women in thefactory.I find under these facts that Respondent discharged its women employees in orderto avoid collective bargaining with the Union over the latter's demand for equalwages.This constitutes discrimination under the Act because the women hadembarked upon the path of unionization and this was an attempt to resolve theproblem which, I find, violated the Act. I find that by terminating the six com-plainants on August 3, 1962, Respondent has discriminated with respect to their hireand tenure of employment within the meaning of Section 8(a)(3) of the Act. Ifurther find that by such conduct Respondent has interfered with, restrained, and,coerced its employees in the exercise of the rights guaranteed by Section 7 of theAct, thereby violating Section 8(a)(1) thereof.Ethel J. Hinz,asan Individual andas Executrix of the Estate of Lester F. Hinz, d/b/a Myers Ceramic Products Co.,140 NLRB 232.I further find that by the foregoing conduct Respondent has refused to bargainwithin the meaning of Section 8(a)(5) of the Act. It took the step of unilaterallyeliminating the female employees of its plant at the very moment that the Unionwas negotiating for equal pay for them and was negotiating concerning the typeof seniority which would prevail in a reduction in force.Respondent took thisunilateral action without notice to the Union in an effort to bypass collective bar-gaining over the women.That the Union had not first requested bargaining on the matter, as urged hereinby Respondent, is not a defense.Nor is it a defense that the women upon learningof their discharge reported it to a member of the plant committee.All that wasreported wasa fait accompliwhich amounted to a rejection of the collective-bargaining process. I find, therefore, that Respondent, by unilaterally terminatingthe six complainants on August 3, 1962, without notice to the Union, has refused tobargain in good faith within the meaning of Section 8(a)(5) of the Act. I furtherfind that by such conduct Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a) (1) of the Act.N.L.R.B. v. BenneKatz,etc.,d/b/aWilliamsburg Steel Products Co., 369 U.S. 736; Railroad Telegraphers v. Chicago &Northwestern Railway Co.,358 U.S. 282;N L R B. v. Brown-Dunkin Company, Inc.,287 F. 2d 17 (C.A. 10);Exchange Parts Company,139 NLRB 710;Robert S. AbbottPublishing Company,139 NLRB 1328; andCentral Illinois Public Service Company,139NLRB 1407.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, set forth in section III, above, occurring inconnection with its operations set forth in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowthereof.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices, I shall rec-ommend that it cease and desist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.It has been found that Respondent has discriminated with respect to the hire andtenure of Dolores Williams, Marian Flinn, Audrey Tosh, Martha Williams, MadleneWilliams, and Elvira Beltran. I shall therefore recommend that Respondent offerthem immediate and full reinstatement to their former or substantially equivalentpositions,without prejudice to seniority or other rights and privileges.SeeTheChase National Bank of the City of New York, San Juan, Puerto Rico, Branch,65 NLRB 827. I shall further recommend that Respondent make them whole forany loss of pay suffered by reason of its discrimination against them. Said loss ofpay, based upon earnings which they normally would have earned as wages fromthe effective date of discrimination, August 3, 1962, to the date of offer of rein-statement, shall be computed on a quarterly basis in the manner established bythe Board in F.W. Woolworth Company,90 NLRB 289. SeeN.L.R.B. v. Seven-upBottling Company of Miami, Inc.,344 U.S. 344. Interest thereon at the rate of EDMUND A. GRAY CO., INC.5996 percent per annum shall be added, as provided inIsis Plumbing & Heating Co.,138 NLRB 716.I shall also recommend that Respondent be ordered to bargain with the Union,upon request, concerning rates of pay, wages, hours, and other terms and condi-tions of employment, and, if an understanding be reached, embody such under-standing in a signed agreement and further, that Respondent be ordered to ceaseand desist from making unilateral changes in the terms and conditions of employ-ment of its employees without consulting their designated bargaining representativeand offering the latter a reasonable opportunity to be heard.The unfair labor practices committed by Respondent involve pretextual dischargesand unilateral conduct in derogation of the principles of good-faith collective bar-gaining.The inference is warranted that Respondent maintains an attitude ofopposition to the purposes of the Act with respect to the protection of employeerights in general.Itwill accordingly be recommended that Respondent cease anddesist from infringing in any manner upon the rights guaranteed in Section 7 ofthe Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Edmund A. Gray Co., Inc., is an employer within the meaning of Section 2(2)of the Act.2.United Steelworkers of America, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3.By discriminating with respect to the hire and tenure of employment ofDolores Williams, Marian Flinn, Audrey Tosh, Martha Williams, Madlene Williams,and Elvira Beltran, thereby discouraging membership in a labor organization, Re-spondent has engaged in unfair labor practices within the meaning of Section8(a) (3)of the Act.4.All production and maintenance employees of Respondent, excluding officeclerical and professional employees, watchmen, guards, and supervisors, constitutea unit appropriate for the purposes of collective bargaining within themeaning ofSection 9(b) of the Act.5.United Steelworkers of America, AFL-CIO, has been since May 3 1962, andnow is the exclusive representative of the employees in the above-described appro-priate unit within the meaning of Section 9(a) of the Act.6.By unilaterally terminating its female employees on August 3, 1962, Respond-ent has refused to bargain collectively with the Union and has engaged in unfairlabor practices within the meaning of Section 8(a)(5) of the Act.7.By the foregoing conduct, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfair labor practicesaffecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, it isrecommended that Respondent, Edmund A. Gray Co., Inc., Los Angeles, California,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in United Steelworkers of America, AFL-CIO,or in any other labor organization of its employees, by discharging employeesor by discriminating in any other manner in regard to hire or tenure of employmentor any term or condition thereof, except to the extent authorized by Section 8(a) (3)of the Act.(b)Refusing to bargain with United Steelworkers of America, AFL-CIO, asthe exclusive representative of its production and maintenance employees, excludingoffice clerical and professional employees, watchmen, guards, and supervisors.(c)Unilaterally changing rates of pay, hours, or other terms or conditions ofemployment of employees in the above unit without prior consultation with theabove-named labor organization.(d) In any other manner interfering with, restraining, or coercing employees inthe exercise of their right to self-organization, to form labor organizations, to joinor assist the above-named or any other labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection, and torefrain from any or all such activities, except to the extent that such right may be 600DECISIONS OF. NATIONAL LABOR RELATIONS BOARDaffected by an agreement requiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the Act..2.Take the following affirmative action which is deemed necessary to effectuate thepolicies ofthe Act:(a)Offer to Dolores Williams, Marian Flinn, Audrey Tosh, Martha Williams,Madlene Williams, and Elvira Beltran immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudice to seniority or otherrights and privileges, and make them whole for any loss of pay suffered by reasonof the discrimination against them, in the manner provided above in the sectionentitled "The Remedy."(b)Upon request, bargain collectively with the above-named labor organization asthe exclusive representative of the employees in the above-described appropriateunit with respect to rates of pay, wages, hours of work, or other terms and conditionsof employment, and, if an understanding is reached, embody such understanding ina signed agreement.(c) Preserve and, upon request, make available to the Board and its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to determinethe amount of backpay due under the terms of this Recommended Order.(d) Post at its plant at Los Angeles, California, copies of the attached noticemarked "Appendix." 10Copies of said notice, to be furnished by the RegionalDirector for the Twenty-first Region, shall, after being duly signed by Respondent,be posted by it immediately upon receipt thereof, and be maintained for a periodof 60 consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken byRespondentto insurethat said notices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for the Twenty-first Region, in writing, within 20days from the date of receipt of this Intermediate Report and Recommended Order,what steps it has taken to comply herewith.ll10 In the event this Recommended Order be adopted by the Board, the words "A Decisionand Order" shall be substituted for the words "The Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order beenforced by adecree ofa United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substitutedfor the words"Pursuantto a Decision and Order."n In the event this Recommended Order be adopted by the Board, thisprovision shallbe modified to read : "Notify said Regional Director, in writing, within 10 days fromthe dateof this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT discourage membership in United Steelworkers of America,AFL-CIO, or any other labor organization of our employees, by dischargingemployees, or by discriminating in any other manner in regard to hire or tenureof employment or any term or condition thereof.WE WILL offer the following employees immediate and full reinstatement totheir former or substantially equivalent positions without prejudice to seniorityor otherrights and privileges, and we will make them whole for any loss of paysuffered by reasons of our discriminationagainst them.DoloresWilliamsMartha WilliamsMarian FlinnMadlene WilliamsAudrey ToshElvira BeltranWE WILL, upon request, bargain with the above-named labororganization asthe exclusive bargaining representative of our productionand maintenance em-ployees, excluding office clericaland professionalemployees,watchmen, guards,and supervisors, with respect to rates of pay, wages, hours of work, or otherterms and conditions of employment,and, if an understanding is reached,emboly such understanding in a signed agreement. EASTERN DIE COMPANY601WE WILL NOT unilaterally change rates of pay, wages, hours, or other termsor conditions of employment of employees in the above-described unit withoutprior consultation with the above-named labor organization.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their rights to self-organization, to form labororganizations, to join or assist the above-named or any other labor organization,to bargain collectively through representatives of their own choosing, to engagein concerted activities for the purpose of collective bargaining or other mutualaid or protection, and to refrain from any or all such activities, except to theextent that such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorized in Sec-tion 8 (a) (3) of the Act.All our employees are free to become or remain, or refrain from becoming orremaining,members of the above-named or any other labor organization.EDMUND A.GRAY Co.,INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date of posting,and mustnot be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office,849 SouthBroadway,Los Angeles,California,90014,Telephone No. Richmond 9-4711, Ex-tension 1031,if they have any question concerning this notice or compliance withitsprovisions.Eastern Die CompanyandInternational Union of Electrical,Radio and Machine Workers,AFL-CIO.Case No. 1-CA-3850.May 14, 1963DECISION AND ORDEROn February 20, 1963, Trial Examiner George J. Bott issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondenthad engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertainaffirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent filed exceptions to the Inter-mediateReport and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase,and hereby adopts the findings,' conclusions, and recommenda-1 The Respondent has excepted to credibility findings made by the Trial Examiner.Asit Is the Board's established policy not to overrule a Trial Examiner's resolutions withrespect to credibility unless,as is not the case here,the clear preponderance of all therelevant evidence convinces us that the resolutions were Incorrect,we find innsufficientbasis for disturbing the Trial Examiner's credibility findings.Standard Dry Wall Prod-ucts,Inc.,91NLRB 544, enfd. 188 F. 2d 362(C.A. 3).The Respondent's contentionconcerning alleged fabrication of testimony is predicated on certain matters quoted out ofcontext and Is clearly without merit.142 NLRB No. 68.